
	

113 SJ 38 IS: Conferring honorary citizenship of the United States on Bernardo de Gálvez y Madrid, Viscount of Galveston and Count of Gálvez.
U.S. Senate
2014-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		113th CONGRESS
		2d Session
		S. J. RES. 38
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2014
			Mr. Rubio (for himself and Mr. Nelson) introduced the following joint resolution; which was read twice and referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Conferring honorary citizenship of the United States on Bernardo de Gálvez y Madrid, Viscount of
			 Galveston and Count of Gálvez.
	
	
		
			Whereas the United States has conferred honorary citizenship on 7 other occasions during its
			 history, and honorary citizenship is and should remain an extraordinary
			 honor not lightly conferred nor frequently granted;
		
			Whereas Bernardo de Gálvez y Madrid, Viscount of Galveston and Count of Gálvez, was a hero of the
			 Revolutionary War who risked his life for the freedom of the United States
			 people and provided supplies, intelligence, and strong military support to
			 the war effort;
		
			Whereas Bernardo de Gálvez recruited an army of 7,500 men made up of Spanish, French,
			 African-American, Mexican, Cuban, and Anglo-American forces and led the
			 effort of Spain to aid the United States colonists against Great Britain;
		
			Whereas during the Revolutionary War, Bernardo de Gálvez and his troops seized the Port of New
			 Orleans and successfully defeated the British at battles in Baton Rouge,
			 Louisiana, Natchez, Mississippi, and Mobile, Alabama;
		
			Whereas Bernardo de Gálvez led the successful 2-month Siege of Pensacola, Florida, where his troops
			 captured the capital of British West Florida and left the British with no
			 naval bases in the Gulf of Mexico;
		
			Whereas Bernardo de Gálvez was wounded during the Siege of Pensacola, demonstrating bravery that
			 forever endeared him to the United States soldiers;
		
			Whereas Bernardo de Gálvez’s victories against the British were recognized by George Washington as
			 a deciding factor in the outcome of the Revolutionary War;
		
			Whereas Bernardo de Gálvez helped draft the terms of treaty that ended the Revolutionary War;
		
			Whereas the United States Continental Congress declared, on October 31, 1778, their gratitude and
			 favorable sentiments to Bernardo de Gálvez for his conduct towards the
			 United States;
		
			Whereas after the war, Bernardo de Gálvez served as viceroy of New Spain and led the effort to
			 chart the Gulf of Mexico, including Galveston Bay, the largest bay on the
			 Texas coast;
		
			Whereas several geographic locations, including Galveston Bay, Galveston, Texas, Galveston County,
			 Texas, Galvez, Louisiana, and St. Bernard Parish, Louisiana, are named
			 after Bernardo de Gálvez;
		
			Whereas the State of Florida has honored Bernardo de Gálvez with the designation of Great
			 Floridian; and
		
			Whereas Bernardo de Gálvez played an integral role in the Revolutionary War and helped secure the
			 independence of the United States: Now, therefore, be it
		
	
		
			That Bernardo de Gálvez y Madrid, Viscount of Galveston and Count of Gálvez, is proclaimed
			 posthumously to be an honorary citizen of the United States.
		
